 

Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.1 Page1of15
\
\

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ORIGINAL

UNITED STATES OF AMERICA, CRIMINAL NO.

Case:5:19-cr-20738
Judge: Levy, Judith E.
MJ: Whalen, R. Steven

D-1 JOSEPH ASHTON, Filed: 11-06-2019 At 09:49 AM
INFO USA VS ASHTON (DP)

Vv.

Defendant. Count One: Conspiracy to Commit

/ Honest Services Wire Fraud (18 U.S.C. §
1349)
Count Two: Conspiracy to Commit
Money Laundering (18 U.S.C. §
1956(h))

INFORMATION
The United States Attorney charges:
GENERAL ALLEGATIONS

At all times relevant to this Information:

1. The International Union, United Automobile, Aerospace, and
Agricultural Implement Workers of America (UAW) was a labor organization
engaged in an industry affecting commerce within the meaning of Sections 402(1)
and 402(j) of Title 29, United States Code. The UAW represented tens of

thousands of production, skilled trades, and salaried workers employed by the

General Motors Company (GM) at numerous locations in Michigan, and across the

United States and Canada. The UAW was headquartered in Detroit, Michigan.

 
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelD.2 Page 2of15

2. The UAW-GM Center for Human Resources (CHR) was a tax-exempt
corporation based in Detroit, Michigan. The stated purpose of the CHR was to
develop, deliver, coordinate and administer joint strategies and programs designed
to educate and train UA W-represented GM employees. GM’s funding of the CHR
was negotiated as part of the relevant collective bargaining agreements between
UAW and GM.

3. The Executive Board-Joint Activities (Executive Board) was the
governing body responsible for overseeing and facilitating the joint activities of the
CHR. The Executive Board’s duties and responsibilities included, but were not
limited to, the following: setting policies, allocating funds for projects and
activities, and monitoring expenditures for approved projects and activities. The
Co-Directors of the Executive Board were the Vice President, GM North America
(GMNA) Labor Relations, and the UAW Vice President and Director of the GM
Department. The remaining members of the Executive Board consisted of GM and
UAW representatives, equally appointed by each of the Co-Directors.

4. From in or about July of 2010, until in or about July of 2014, JOSEPH
ASHTON was the UAW Vice President and Director of the GM Department.

During this time, he also served as an officer on the CHR Executive Board.
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.3 Page 3of15

5. From in or about 2006, through on or about July 1, 2018, Michael
Grimes was a senior UAW official, at times working closely with JOSEPH
ASHTON. Michael Grimes also served as a member on the CHR Executive Board.

6. From in or about July of 2010, through in or about July of 2014, Jeffery
Pietrzyk was a senior UAW official, working closely with JOSEPH ASHTON.
During this time period, Jeffery Pietrzyk also served as the Co-Director of the
CHR and as an officer on the CHR Executive Board.

7. Vendor B was a chiropractor based in the Philadelphia, Pennsylvania,
and southern New Jersey areas. Vendor B had a relationship with JOSEPH
ASHTON for many years preceding the relevant time period of this Information.
JOSEPH ASHTON introduced Jeffery Pietrzyk to Vendor B when Jeffery Pietrzyk
worked at the CHR. In or about August 2012, Vendor B opened a business which
purported to sell American-made custom watches. The only income Vendor B’s

company earned was from UAW and CHR business.

 
 

 

Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelD.4 Page 4of15

COUNT ONE
(Conspiracy to Commit Honest Services Wire Fraud —
18 U.S.C. § 1349)

8. The General Allegations are incorporated in Count One by this
reference.

9. AsaUAW Vice President and Director of the GM Department, as well
as a member of the CHR Executive Board, JOSEPH ASHTON was a fiduciary of
the UAW and the CHR and was prohibited by UAW and CHR policy from
accepting kickbacks and improperly using his position to benefit himself, his
family and friends, and outside businesses.

10. JOSEPH ASHTON was required by state and federal law to discharge
his duties solely in the interest of the union and its membership. 29 U.S.C. §§ 186
& 501(a).

11. Michigan and federal law prohibits union officials, such as JOSEPH
ASHTON, from accepting bribes. M.C.L. § 750.125; 29 U.S.C. §§ 186 & 501.

12. From in or about 2012, through in or about July of 2016, in the Eastern
District of Michigan, Southern Division, and elsewhere, the defendant, JOSEPH

ASHTON, Jeffery Pietrzyk, Michael Grimes, and others, unlawfully and

knowingly conspired and agreed with each other and with other persons, known
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.5 Page5of15

and unknown, to commit honest services wire fraud, in violation of Title 18,

United States Code, Sections 1343 and 1346.

SCHEME TO DEFRAUD

13. JOSEPH ASHTON conspired with Michael Grimes and Jeffery
Pietrzyk to devise a scheme to defraud the CHR and UAW members of their right
to honest, faithful, and impartial services, including the CHR’s and UAW
members’ right to conscientious, loyal, faithful, disinterested, unbiased service, to
be performed free of deceit, undue influence, conflict of interest, self-enrichment,
self-dealing, concealment, bribery, fraud, and corruption, and to cause writings,
signals, and sounds to be transmitted by wire in interstate and foreign commerce,
for the purpose of executing and attempting to execute the scheme and artifice, as

set forth below.

OBJECTS OF THE SCHEME TO DEFRAUD
14. From in or about 2012, through in or about July of 2016, it was an
object of the scheme to defraud for JOSEPH ASHTON, Michael Grimes, and
Jeffery Pietrzyk to use their positions with the UAW and CHR to personally enrich
themselves by deceptively soliciting, influencing, and obtaining a contract for

Vendor B to provide watches to the CHR and to UAW members. In return,

JOSEPH ASHTON, Michael Grimes, and Jeffery Pietrzyk, demanded and

 

 
 

Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.6 Page 6of15

accepted from Vendor B hundreds of thousands of dollars in bribes and kickbacks
in the form of cash and checks.

15. JOSEPH ASHTON, Michael Grimes, and Jeffery Pietrzyk concealed
and did not disclose the manner in which the contract between the CHR and

Vendor B was obtained or the fact that JOSEPH ASHTON, Michael Grimes, and

‘Jeffery Pietrzyk accepted bribes and kickbacks from Vendor B.

METHODS OF ACCOMPLISHING THE SCHEME TO DEFRAUD
16. To achieve the objects of the scheme to defraud, JOSEPH ASHTON,
Michael Grimes, and Jeffery Pietrzyk participated in various transactions and

activities, which included, but are not limited to, the following:

17. In or about 2010, JOSEPH ASHTON convinced Vendor B to loan
$250,000 to a construction company owned by an associate of JOSEPH
ASHTON’. In or about March of 2012, the construction company stopped making
loan payments to Vendor B.

18. In or about 2012, JOSEPH ASHTON approached Vendor B and
proposed a way that Vendor B could recoup the money on the failed loan to the
construction company. JOSEPH ASHTON told Vendor B that the UAW was going
to purchase over 50,000 watches, and directed Vendor B to open a company that

could win the contract to supply the watches. JOSEPH ASHTON suggested that

 
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelD.7 Page 7 of 15

the profits from the watch contract would repay Vendor B what he was owed on
the $250,000 loan to the construction company.

19. In August and September of 2012, as directed by JOSEPH ASHTON,
Vendor B filed a Certificate of Formation with the State of New Jersey, obtained
an Employer Identification Number, and established a website for Vendor B’s
business.

20. In late 2012, and early 2013, Vendor B located a manufacturer that
could provide 58,000 custom watches. JOSEPH ASHTON actively participated in
the design, production and pricing of the watches. JOSEPH ASHTON negotiated
and approved for Vendor B to purchase the watches from the manufacturer at a
total cost of approximately $2,288,200, based on a unit cost of $42.90 per watch.

21. JOSEPH ASHTON then directed Vendor B to submit a bid for the
watch contract to Jeffery Pietrzyk, listing a total price of $3,973,000 based on a
unit cost of $68.50 per watch. Both Jeffery Pietrzyk and JOSEPH ASHTON then
used their positions with the UAW and CHR to influence and facilitate the award
of the watch contract by the CHR to Vendor B.

22. Asaresult, on or about April 13, 2013, the CHR awarded a contract

valued at $3,973,000 to Vendor B for 58,000 watches at a price of $68.50 per

watch.

 

 
 

Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.8 Page 8of15

23. On or about May 1, 2013, the CHR sent via interstate wire transfer
$1,973,000 to Vendor B as the first payment for the watches. Shortly thereafter,
JOSEPH ASHTON demanded $250,000 from Vendor B as a kickback for the
watch contract.

24. Vendor B began making regular cash withdrawals from his bank
account in order to pay JOSEPH ASHTON. At JOSEPH ASHTON’s direction,
Vendor B would travel to JOSEPH ASHTON’S house to deliver the cash
payments on a regular basis. Vendor B gave JOSEPH ASHTON between $5,000
and $30,000 each time he visited JOSEPH ASHTON between in or about May of
2013, through early 2015.

25. In 2016, Vendor B began providing kickbacks in the form of checks
payable to JOSEPH ASHTON. These checks, which were deposited into JOSEPH

ASHTON’s personal bank account, included the following:

 

 

 

 

 

 

 

 

Date Payor Payee Amount
2/26/2016 | Vendor B AFTON $15,000
41112016 | Verso De ene, | $5,000
s/1g/2016 | Vendor B eR FLON $5,000
mio16 | Vendor B erro $5,000

 

 

 

 

 

 
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.9 Page9of15

26. In exchange for the watch contract, JOSEPH ASHTON also directed
Vendor B to pay kickbacks to Jeffery Pietrzyk. In order to conceal their scheme to
defraud, Vendor B wrote “antique furniture” or “furniture” in the memo line of the
checks he gave to Jeffery Pietrzyk. Jeffery Pietrzyk accepted the following

kickbacks from Vendor B, some of which he split with Michael Grimes:

 

 

 

 

 

 

 

 

Date Payor Payee Amount | Memo
a. 8/98/2013 Vendor B Jeffery $25,000 antique |
Pietrzyk furniture
b. Jeffery Michael “antique
8/29/2013 Pietrzyk | Grimes $12,500 furniture”
c. Jeffery Michael “antique
1215/2013 Pietrzyk | Grimes $12,500 furniture”
d. 1/18/2014 Vendor B Jetfery $25,000 furniture
Pietrzyk
€. 4/18/2014 Vendor B Jeffery $10,000 furniture
Pietrzyk
f. 8/12/2014 Vendor B Jeftery $10,000 antique =
Pietrzyk furniture

 

 

 

 

 

 

 

27. Vendor B’s payments to JOSEPH ASHTON continued through the
summer of 2016. In the fall of 2016, following the news of a federal investigation
into corruption in the UAW and Fiat Chrysler Automobiles US LLC, JOSEPH
ASHTON met with Vendor B and informed Vendor B that the payments had to

stop because of the UAW/Fiat Chrysler investigation.
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelD.10 Page 10 of 15

28. On or about January 31, 2014, the CHR received the 58,000 watches
Vendor B provided. The watches were never distributed to UA W-represented GM
workers and are currently being stored in a warehouse at the CHR.

All in violation of Title 18, United States Code, Section 1349.

COUNT TWO
(Conspiracy to Commit Money Laundering — 18 U.S.C. § 1956(h))

From in or about 2012, through in or about July of 2016, said dates being
approximate, in the Eastern District of Michigan, Southern Division, and
elsewhere, defendant JOSEPH ASHTON, knowingly combined, conspired, and
agreed with others both known and unknown to commit offenses against the
United States in violation of Title 18, United States Code, Section 1957, to wit: to
knowingly engage and attempt to engage, in monetary transactions by, through or
to a financial institution, affecting interstate and foreign commerce, in criminally
derived property of a value greater than $10,000, that is at least $250,000, such
property having been derived from a specified unlawful activity, that is, conspiracy
to commit honest services wire fraud, in violation of Title 18, United States Code,

Section 1957.

All in violation of Title 18, United States Code, Section 1956(h).

10

 

 
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelD.11 Page 11 of15

CRIMINAL FORFEITURE ALLEGATIONS

(18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(1) and 28 U.S.C. § 2461)

1. Upon conviction of conspiracy to commit honest services wire fraud, in
violation of Title 18, United States Code, Section 1349, as alleged in Count One,
defendant JOSEPH ASHTON shall forfeit to the United States, pursuant to 18
U.S.C. § 981(a)(1 (C) and 28 U.S.C. § 2461, his right, title, and interest in any
property, real or personal, which constitutes or is derived from proceeds obtained,
directly or indirectly, as a result of conspiracy to commit honest services wire
fraud, in violation of 18 U.S.C. § 1349.

2. Property subject to forfeiture to the United States for violation of Count
One includes, but is not limited to, a forfeiture money judgment representing a sum
of money equal to the total amount of proceeds obtained as a result of defendant’s
participation in the conspiracy to commit honest services wire fraud. The United
States anticipates that this amount shall be approximately $250,000 dollars.

3. Under Title 18, United States Code, Section 982(a)(1), upon conviction of
an offense in violation of Title 18, United States Code, Section 1956, the defendant
JOSEPH ASHTON, shall forfeit to the United States of America any property, real
or personal, involved in such offense, and any property traceable to such property.

The property to be forfeited includes, but is not limited to, a forfeiture money

11

 
Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.12 Page 12 of 15

judgment representing a sum of money equal to the total amount of property
involved in the money laundering conspiracy.

4. Substitute Assets: Pursuant to Title 21, United States Code, Section
853(p), as Incorporated by Title 18, United States Code, Section 982(b) and Title
28, United States Code, Section 2461(c), defendant JOSEPH ASHTON shall
forfeit substitute property, up to the value of the sums of money described in
paragraphs 2 and 3 above, if, by any act or omission of the defendant, the property
described:

a. cannot be located upon the exercise of due diligence;

b. has been transferred, sold to or deposited with a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty.

 

12
 

 

Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19 PagelID.13 Page 13 of 15

All in accordance with Title 18, United States Code, Section 981(a)(1)(C);
Title 18, United States Code, Section 982(a)(1); Title 28, United States Code,

Section 2461(c); and Rule 32.2, Federal Rules of Criminal Procedure.

13

 
 

Case 2:19-cr-20738-BAF-APP ECF No.1 filed 11/06/19

MATTHEW SCHNEIDER
United States Attorney

 

DAVID A. GARDEY

Assistant United States Attorney
Chief, Public Corruption Unit
211 W. Fort Street, Suite 2001
Detroit, MI 48226
313-226-9591
david.gardey(@usdoj.gov
P48990

FAL.

FRANCES LEE CARLSON
Assistant United States Attorney
Deputy Chief, Public Corruption Unit
211 W. Fort Street, Suite 2001
Detroit, MI 48226

313-226-9696
frances.carlson@usdoj.gov

P62624

Eig,

EATON P“BRO

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226
313-226-9184
eaton.brown@usdoj.gov

P66003

 

 

Dated: November 6, 2019

 

14

PagelD.14 Page 14 of 15

 
 

 

 

 

1Se.2:10.6 0 16/1¢ 5p 15 of15
ompanio UST be completed SA and initialed.)

 

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in ail respects.

 

Companicn Case Numbers: 19-20520 & 19-20630

 

‘Companion Case. Informatic
This may be a companion case based upon LCrR 57.10 (b)(4)':

X ves Ci No AUSA’s Initials: $°2—

 

Judge Assigned:

 

 

 

 

Case Title: USAV. Joseph Ashton

County where offense occurred : Wayne
Check One: [xl Felony L]Misdemeanor [_lPetty

Indictment’ “Information --- no priorcomplaint.
Indictment/ Information --- based upon prior complaint [Case number: 18-MJ-30489 |
Indictment/_Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding.Case Information

Superseding to Case No:

 

Judge:

 

 

[]Corrects errors; no additional charges or defendants.
Involves, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
November 6, 2019 EZ —
Date Frances L. Carlson

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone:313-226-9696
Fax: 313-226-3413
E-Mail address: Frances.Carlson@usdoj.gov

Attorney Bar #; P62624

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2} the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
S/1t

|
